DETAILED ACTION
This Office Action is in response to application 17/445221 filed on 08/17/2021.  Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marianko et al. (US 2020/0327462).
Regarding claim 14, Marianko disclosed:
A method of preventing the number of people at location from exceeding a safety limit, comprising: receiving, at a processor, one or more electronic messages requesting (Paragraph 3, scheduling a meeting room (i.e., physical location) at a certain time and day along with ten participants); 
receiving, at the processor, one or more electronic messages indicating a proposed number of attendees for the meeting at the physical location (Paragraph 11, a system for scheduling a meeting comprises…preset information. Preset information includes start/end time and number of attendees invited by the organizer); 
determining that the proposed number of attendees exceeds a safety limit previously determined for the physical location (Paragraph 398, system detects a number of attendees and determines if the number of attendees physically present in the first room is greater than or less than the first room maximum capacity number (i.e., first predetermined threshold). For example, first room has a maximum capacity of 20 attendees with a tolerance number of 5); and 
rendering, using at least one display device, an alert message (Paragraph 400, if the number of attendees is greater than the first room capacity, the system will attempt to reserve a second room and notifies the organizer that a second room is not available).
Regarding claim 15, the limitations of claim 14 have been addressed. Marianko disclosed:
wherein rendering, using the at least one display device, comprises rendering a message indicating one or more alternate or additional physical locations for the meeting (Paragraph 400, determining if a second room (i.e., alternate location) is available with a maximum capacity to handle the meeting and if so, notifies the organizer that the second room is available).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) in view of Marianko et al. (US 2020/0327462).
Regarding claim 1, Wang disclosed:
A method of managing videoconferencing endpoint capacity, comprising: capturing a video feed corresponding to a geographic location (Paragraph 58, video conferencing endpoint communicates with one or more remote endpoints over a network. Paragraph 59, during a conference, video and audio is captured. Paragraph 64, participants in a room (i.e., geographic location)); 
detecting a presence of one or more persons corresponding to the geographic location, based on data of the video feed (Paragraph 64, endpoint uses adjunct camera 180 to count the number of participants in the room (i.e., geographic location)); 
determining a quantity of persons corresponding to the geographic location, based the data of the video feed (Paragraph 64, counting the number of participants in the room).
While Wang disclosed determining the quantity of persons in a location (see above), Wang did not explicitly disclose determining that the quantity of persons corresponding to the geographic location exceeds a first predetermined threshold; and 
rendering a first alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the first predetermined threshold.
	However, in an analogous art, Marianko disclosed determining that the quantity of persons corresponding to the geographic location exceeds a first predetermined threshold (Paragraph 398, system detects a number of attendees and determines if the number of attendees physically present in the first room is greater than or less than the first room maximum capacity number (i.e., first predetermined threshold). For example, first room has a maximum capacity of 20 attendees with a tolerance number of 5);
rendering a first alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the first predetermined threshold (Paragraph 400, if the number of attendees is greater than the first room capacity, the system will attempt to reserve a second room and notifies the organizer that a second room is not available).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang with Marianko because the references involve determining quantity of conference participants, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rendering of an alert of Marianko with the teachings of Wang in order to allow users to provide an efficient point and click interface with simple at a glance view of the entire control system network (Marianko, Paragraph 303).
	Regarding claims 6, 10, the claims are substantially similar to claim 1. Claim 6 recites at least one camera and at least one processor (Wang, Paragraph 59, adjustable camera. Paragraph 68, processing unit). Claim 10 recites a non-transitory computer readable medium (Wang, Paragraph 126, non-transitory computer readable storage medium) along with a processor (Wang, see above). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 7, 11, the limitations of claims 1, 6, 10, have been addressed. Wang and Marianko disclosed:
	further comprising: determining that the quantity of persons corresponding to the geographic location exceeds a second predetermined threshold (Marianko, Paragraph 398, determining that the number of attendees is below the threshold but not within the configurable tolerance (i.e., second predetermined threshold)); and 
(Marianko, Paragraph 400, determining if a second room is available and if so, notifying the organizer that a second room is available).
For motivation, please refer to claims 1, 6, 10. 
Regarding claims 3, 8, 12, the limitations of claims 2, 7, 11, have been addressed. Wang and Marianko disclosed:
wherein the second predetermined threshold exceeds the first predetermined threshold by a predetermined amount (Marianko, Paragraph 398, determining that the number of attendees is below the threshold (i.e., first threshold) but not within the configurable tolerance of 5 (i.e., second threshold)).
For motivation, please refer to claims 1, 6, 10.
Regarding claims 4, 9, 13, the limitations of claims 2, 7, 11, have been addressed. Wang and Marianko disclosed:
further comprising: terminating capture of the video feed responsive to determining that the quantity of persons corresponding to the geographic location exceeds the second predetermined threshold (Marianko, Paragraph 400, the system notifies the organizer that the second room has been reserved and the first room has been canceled (i.e., terminated)).
For motivation, please refer to claims 1, 6, 10.
Regarding claim 5, the limitation of claim 1 have been addressed. Wang and Marianko disclosed:
(Wang, Paragraph 64, endpoint uses adjunct camera 180 to count the number of participants in the room (i.e., geographic location)).
	
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.C.N/Examiner, Art Unit 2443       


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443